Citation Nr: 1413155	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected bilateral tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected bilateral tinnitus.

5.  Entitlement to service connection for sleeplessness, to include as secondary to service-connected bilateral tinnitus.




REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955 and September 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By way of history, in an August 1976 rating decision the RO denied the Veteran's claim of entitlement to service connection for hearing loss and for a nervous condition.  The Veteran did not appeal and the August 1976 rating decision became final.  In March 1980 the RO denied the Veteran's petition to reopen his claims for service connection for bilateral hearing loss and a nervous condition; the Veteran did not appeal and the decision became final.  In June 1981 the RO reopened the Veteran's previously denied claim for service connection for a nervous condition and then denied service connection; the Veteran did not appeal and the decision became final.  In June 1985 the RO continued the previous denial of service connection for a nervous condition; the Veteran appealed and in January 1986 the Board denied the Veteran's petition to reopen his previously denied claim.  In May 1991 the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a nervous condition; the Veteran did not appeal and the decision became final.  In January 1998 the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal and the decision became final.  In April 1999 the RO denied the Veteran's petition to reopen his previously denied claim of a psychiatric condition; the Veteran did not appeal and the decision became final.  In January 2006 the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss; the RO also denied the Veteran's claim of entitlement to service connection for depression.  The Veteran submitted a notice of disagreement and in October 2007 the RO continued the denial of the Veteran's petition to reopen his previously denied claims of service connection for bilateral hearing loss and a psychiatric condition.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In August 2012 the Board remanded the Veteran's claims on appeal in order to schedule the Veteran for a hearing before the Board; however, he failed to report to the February 2014 hearing and in a February 2014 statement the Veteran's representative stated that the Veteran did not appear at his hearing because he waived his right to testify.  Thus, the Board finds that the Veteran's request for a Board hearing is deemed withdrawn and that the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that the Veteran's claim has been characterized as a nervous condition, schizophrenia, and depression.  In this regard, the Board has recharacterized such issue as entitlement to service connection for an acquired psychiatric disorder based on the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The now reopened issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder, as well as the issue of entitlement to service connection for sleeplessness are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.   By way of an August 1976 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss finding that it was not incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal that decision and it became final. 

2.  By way of the March 1980 and January 1998 rating decisions the RO failed to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal those decisions and they became final. 

3.  The additional evidence received since the January 1998 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  By way of an August 1976 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition finding that the only psychiatric diagnosis of record was a personality disorder and it was not incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal that decision and it became final. 

5.  The March 1980, May 1991, and April 1999 RO rating decisions, and a January 1986 Board decision, failed to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric condition.  In June 1981 the RO reopened the Veteran's claim but continued the denial of service connection of a nervous condition.  The Veteran did not appeal those decisions and they became final. 

6.  The additional evidence received since the April 1999 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and an acquired psychiatric condition are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

Bilateral Hearing Loss 

By way of an August 1976 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss finding that that the Veteran's left ear hearing loss was minimal.  The Veteran did not appeal that decision and it became final.  By way of the March 1980 and January 1998 rating decisions the RO failed to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal those decisions and they became final.   The Veteran filed a petition to reopen his previously denied claims in August 2005.  

The Board notes that after the January 2006 rating decision the RO issued a rating decision in October 2007; however, as discussed above, the Board finds that the January 2006 rating decision was already on appeal. 

Since the January 1998 rating decision, the Veteran has submitted private audiograms that show bilateral hearing loss that meets the VA standards of 38 C.F.R. § 3.385.  In addition, there is a December 2005 audiology VA examination that showed mild to moderately severe sloping in the right ear and moderate to severe high frequency sensorineural sloping hearing loss in the left ear.  The Veteran reported that his hearing loss began approximately 20 years prior.  The VA examiner opined that "it is felt that this veteran's military noise exposure has not had an effect on his hearing." Also of record is a March 2007 private opinion; the private physician stated that it was his opinion that "it was strongly military service-connected" and that it was not work related.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that these opinions are new and material because they go to nexus; there was previously no nexus opinion of record.  

Thus, the Board finds that new and material evidence has been submitted for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for bilateral hearing loss is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


Acquired Psychiatric Condition

By way of an August 1976 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition finding that the only psychiatric diagnosis of record was a personality disorder and it was not incurred in or aggravated by the Veteran's military service.  The Veteran did not appeal that decision and it became final.   In March 1980 the RO denied the Veteran's petition to reopen his previously denied claim of a nervous condition; the Veteran did not appeal that decision and it became final.  In June 1981 the RO reopened the Veteran's claim and denied service connection for a nervous condition; the Veteran did not appeal that decision and it became final.   In June 1985 the RO denied the Veteran's petition to reopen his claim; the Veteran appealed and in January 1986 the Board denied the Veteran's petition to reopen his claim.  In May 1991 and April 1999 RO rating decisions the RO failed to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric condition; the Veteran did not appeal those decisions and they became final.  The Veteran filed a petition to reopen his previously denied claims in August 2005.  

The Board notes that after the January 2006 rating decision the RO issued a rating decision in October 2007; however, as discussed above, the Board finds that the January 2006 rating decision was on appeal. 

The Board notes that the Veteran now asserts that his acquired psychiatric condition is secondary to his service-connected tinnitus.  In Robinson v. Mansfield, 21 Vet. App. 545 (2007), the Court cited the decision in Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Since the April 1999 RO decision the Veteran has since been granted service connection for tinnitus, and submitted March 2007 and October 2012 private nexus opinions.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the grant of service connection for tinnitus is new and material because it is relevant to establishing a service-connected disability for the Veteran's acquired psychiatric disorder to be secondary to.  Therefore, the Board concludes that evidence submitted since the April 1999 RO rating decision is new and material, and thus to this extent only, the claim for service connection for an acquired psychiatric disorder is reopened.  

Thus, the Board finds that new and material evidence has been submitted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for an acquired psychiatric disorder is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As noted above, the Board has reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, in part, due to a December 2005 VA examination opinion and a March 2007 private opinion.  The Board finds that a new VA examination is warranted in order to determine the nature and etiology of his bilateral hearing loss; the VA examiner must determine if the Veteran's bilateral hearing loss is at least likely as not related to his military service. 

The Board also herein above reopened the Veteran's claim of an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.   At the outset, the Board notes that in February 2014 the Veteran's representative submitted additional evidence, an October 2012 private opinion; however, there is no waiver of initial RO consideration of this evidence and the most recent statement of the case (SSOC) is dated in May 2009.  See 38 C.F.R. § 20.1304 (2013).  Because this claim is being remanded for additional development, the Board also finds that, on remand, the RO should review and consider the evidence submitted since May 2009 and issue another SSOC as necessary.

The March 2007 private opinion stated that tinnitus would fall into extreme anxiety or neurosis category and certainly could contribute to depression.  In October 2012 the Veteran's private physician stated that the Veteran was diagnosed with tinnitus and profound deafness and that as a result he was unable to sleep and was depressed.  He stated that it was his opinion that the Veteran's deafness and tinnitus caused his depression.  While the Veteran was afforded a VA mental health examination in December 2005 no opinion on etiology was rendered.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine if his acquired psychiatric disorder is secondary to his service-connected tinnitus.  In addition, the VA examiner should opine whether the Veteran's sleeplessness is secondary to his tinnitus or is a symptom of his acquired psychiatric disorder. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The RO should send the Veteran appropriate VCAA notice for the secondary service connection issues on appeal in accordance with  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

3.  The RO shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of a bilateral hearing loss?
 
B) If the Veteran has a current diagnosis of bilateral hearing loss, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service as opposed to post service noise exposure?  

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his acquired psychiatric disorder and sleeplessness.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current psychiatric diagnosis?

B) For each psychiatric diagnosis, 
was it caused by or aggravated (permanently worsened) by service-connected tinnitus? 

C) Does the Veteran have a current diagnosis of sleeplessness?
 
D) If the Veteran has a current diagnosis of sleeplessness was it caused by or aggravated (permanently worsened) by service-connected tinnitus? 

E) If the Veteran does not have a current diagnosis of sleeplessness is it just a symptom of his acquired psychiatric disorder?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) to include all evidence submitted since the May 2009 SOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


